DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks, filed 22 December 2021, are noted with appreciation.
Claims 5, 7, 9, and 11 remain pending.
Response to Arguments
The objection to the abstract is withdrawn in view of the amendment.
The rejection of claim 5 under35 USC 112(b) is withdrawn in view of the amendment.
The rejection of claim 6 under 35 USC 112(b) is moot in view of the cancelation of this claim.
Claim 7 has been amended to read that the first and second coating materials are coating materials that are compositionally of the same type. One of ordinary skill in the art, reading this claim in light of the specification, would see that coating materials that are compositionally of the same type have a compatibility such that it is possible to prevent peeling of the coating film of the second coating material from the coating film of the first coating material in the area where they overlap. See Spec. [0022]. Consequently, it is the Primary Examiner’s position that the phrase “compositionally of the same type” is definite under 35 USC 112(b). 
The rejection of claim 8 under 35 USC 112(b) is moot in view of the cancelation of this claim.
The Primary Examiner’s interpretation of certain claim terms at ¶13 of the non-final Office action has not been traversed by Applicant and it is assumed that Applicant does not take issue with the interpretation. 
Allowable Subject Matter













Claims 5, 7, 9, and 11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The reasons for allowance remain the same as set forth under this heading in the prior Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
30 December 2021